Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formalities noted
	The office notes that the applicant may if they wish go ahead and correct the following formalities to avoid needing to correct them later and ensuring that the appropriate subject matter they intend to claim has been claimed.  In claim 1, on line 6, “the surface” lacks antecedent basis and should be introduced.  In claim 1, on line 10 “the surface” is again present and will need to be made sure that it has appropriate introduction similar to the first instance just noted.  In claim 1, on line 20 “the Mg activation” lacks antecedent basis and should be introduced.  In claim 1, on line 22 “the trench of the p-type layer” lacks antecedent basis and should be introduced.  The office notes that the applicant may be relying on implicit or inherent introduction of some of these parts but for most of these parts there does not appear to be such, and for the more mundane ones (like “surfaces”) the office can no longer accept such in drafting practice.  The office notes that it encourages the applicant to look over the claims as they are currently drafted to see if they can spot any additional stray “the” wording that has not been introduced.  In claim 12, on line 13, “Group III nitride” should come before “semiconductor layer” for consistency.  In claim 12, on line 15 “a groove” has already been introduced so either this needs to be the same groove as previously introduced (unlikely), or a modification of the first introduced groove (most likely) or another new second groove introduced.  
  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to semiconductor devices, classified in H01L29/4236, 2003, 7827, 8083.
II. Claims 12-15, drawn to methods of making semiconductor devices, classified in H01L29/66666, 66787, 66522.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case (2) the product as claimed can be made by another and materially different process, e.g. one where the trench and/or the recess are formed as grooves by dry etching downwards through the surface of the layers in which the trench and/or the recess are formed rather than making grooves with a wet etching step.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (see here the respective methods having acquired a separate status in the art as reflected in the classification scheme);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries, here the method specifics vs. the device specifics); 
(d) the prior art applicable to one invention would not likely be applicable to another invention (here the prior art likely applicable to the devices does not appear to be likely to be applicable to the methods and vice versa).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 

A telephone call was made to Sean McGinn on 03/02/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/
Primary Examiner, Art Unit 2891